        Case 2:20-cv-02109-SMB Document 1 Filed 10/30/20 Page 1 of 10



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 KENT LAW OFFICES
   3219 E Camelback Rd #588
 3 Phoenix, AZ 85018
 4 Telephone: (480) 247-9644
   Facsimile: (480) 717-4781
 5 E-mail: tkent@kentlawpc.com
 6
   Of Counsel to:
 7
   Credit Repair Lawyers of America
 8 22142 West Nine Mile Road
   Southfield, MI 48033
 9
   Telephone: (248) 353-2882
10 Facsimile: (248) 353-4840
11
   Attorneys for Plaintiff,
12 Diem Dixon
13
14                        IN UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
15
                                   PHOENIX DIVISION
16
17 Diem Dixon,                                    Case No.:
18
                   Plaintiff,
19
20        vs.                                     COMPLAINT
21 Experian Information Solutions, Inc., an
22 Ohio corporation; and Comenity Bank,           JURY TRIAL DEMAND
   an Ohio corporation,
23
24                 Defendants.
25
26
27
28
                                              1
        Case 2:20-cv-02109-SMB Document 1 Filed 10/30/20 Page 2 of 10



 1        NOW COMES THE PLAINTIFF, DIEM DIXON, BY AND THROUGH
 2
     COUNSEL, TRINETTE G. KENT, and for her Complaint against the Defendants,
 3
 4 pleads as follows:
 5                                    JURISDICTION
 6
       1. Jurisdiction of this court arises under 15 U.S.C. §1681p.
 7
 8     2. This is an action brought by a consumer for violations of the Fair Credit
 9
          Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
10
11                                         VENUE

12     3. The transactions and occurrences which give rise to this action occurred in the
13
          town of Gilbert, Maricopa County, Arizona.
14
15     4. Venue is proper in the District of Arizona, Phoenix Division.
16                                        PARTIES
17
18     5. Plaintiff is a natural person residing in town of Gilbert, Maricopa County,

19        Arizona.
20
       6. The Defendants to this lawsuit are:
21
22           a. Experian Information Solutions, Inc. (“Experian”) is an Ohio corporation
23              that conducts business in the state of Arizona; and
24
             b. Comenity Bank (“Comenity”) is an Ohio corporation that conducts
25
26              business in the state of Arizona.
27
28
                                                2
     Case 2:20-cv-02109-SMB Document 1 Filed 10/30/20 Page 3 of 10



 1                          GENERAL ALLEGATIONS
 2
     7. Comenity is inaccurately reporting its tradeline (“Errant Tradeline”) with an
 3
 4      erroneous monthly payment amount of $10.00 on Plaintiff’s Experian credit
 5      disclosure.
 6
     8. The account reflected by the Errant Tradeline is closed with a $0.00 balance.
 7
 8   9. Plaintiff no longer has an obligation to make monthly payments to Comenity.
 9
        This creditor has accelerated the balance due; therefore, Plaintiff no longer has
10
11      the right or obligation to satisfy this debt in installment payments.

12   10.The Errant Tradeline should be reported by Comenity with a monthly payment
13
        of $0.00. Per credit reporting industry standard and the Credit Reporting
14
15      Resource Guide, which is the credit reporting manual created by the three major
16      credit bureaus, no furnisher may report a monthly payment on a closed account.
17
     11.On June 12, 2020, Plaintiff obtained her Experian credit disclosure and noticed
18
19      the Errant Tradeline inaccurately reporting with an erroneous monthly payment
20
        amount.
21
     12.On or about July 29, 2020, Plaintiff submitted a letter to Experian, disputing the
22
23      monthly payment amount. In her dispute letter, Plaintiff explained that she
24
        does not owe the recurring payments. Accordingly, Plaintiff no longer has an
25
26      obligation to make monthly payments to Comenity. Plaintiff asked Experian to
27      report the monthly payment amount to $0.00.
28
                                              3
     Case 2:20-cv-02109-SMB Document 1 Filed 10/30/20 Page 4 of 10



 1   13.Experian forwarded Plaintiff’s consumer dispute to Comenity, and Comenity
 2
        received Plaintiff’s consumer dispute from Experian.
 3
 4   14.Comenity did not consult the Credit Reporting Resource Guide as part of its
 5      investigation of Plaintiff’s dispute.
 6
     15.In response to Plaintiff’s dispute, Comenity verified to Experian that its
 7
 8      reporting of its Errant Tradeline was accurate.
 9
     16.Plaintiff did not receive Experian’s investigation results. Thus, on September
10
11      22, 2020, Plaintiff obtained her Experian credit report, which showed that

12      Experian and Comenity failed and/or refused to report the Errant Tradeline with
13
        a monthly payment of $0.00.
14
15   17.As a direct and proximate cause of Defendants’ negligent and/or willful failure
16      to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.,
17
        Plaintiff has suffered credit and emotional damages. Plaintiff has also
18
19      experienced undue stress and anxiety due to Defendants’ failure to correct the
20
        errors in her credit file or improve her financial situation by obtaining new or
21
        more favorable credit terms as a result of Defendants’ violations of the FCRA.
22
23
24
25
26
27
28
                                                4
      Case 2:20-cv-02109-SMB Document 1 Filed 10/30/20 Page 5 of 10



 1                                       COUNT I
 2
     NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 3                         COMENITY
 4
     18. Plaintiff realleges the above paragraphs as if recited verbatim.
 5
 6   19.After being informed by Experian of Plaintiff’s consumer dispute of the
 7
        erroneous monthly payment amount, Comenity negligently failed to conduct a
 8
        proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).
 9
10   20.Comenity negligently failed to review all relevant information available to it
11
        and provided by Experian in conducting its reinvestigation as required by 15
12
13      USC 1681s-2(b). Specifically, it failed to direct Experian to report the Errant

14      Tradeline with a monthly payment amount of $0.00.
15
     21.The Errant Tradeline is inaccurate and is creating a misleading impression on
16
17      Plaintiff’s consumer credit file with Experian to which it is reporting such
18      tradeline.
19
     22.As a direct and proximate cause of Comenity’s negligent failure to perform its
20
21      duties under the FCRA, Plaintiff has suffered damages, mental anguish,
22
        suffering, humiliation, and embarrassment.
23
24   23.Comenity is liable to Plaintiff by reason of its violations of the FCRA in an

25      amount to be determined by the trier of fact, together with reasonable attorneys’
26
        fees pursuant to 15 USC 1681o.
27
28
                                             5
         Case 2:20-cv-02109-SMB Document 1 Filed 10/30/20 Page 6 of 10



 1      24.Plaintiff has a private right of action to assert claims against Comenity arising
 2
           under 15 USC 1681s-2(b).
 3
 4      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment
 5
     against Comenity for damages, costs, interest, and attorneys’ fees.
 6
 7                                          COUNT II
 8
        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 9                            COMENITY
10
        25. Plaintiff realleges the above paragraphs as if recited verbatim.
11
12      26.After being informed by Experian that Plaintiff disputed the accuracy of the

13         information it was providing, Comenity willfully failed to conduct a proper
14
           reinvestigation of Plaintiff’s dispute.
15
16      27.Comenity willfully failed to review all relevant information available to it and
17         provided by Experian as required by 15 USC 1681s-2(b).
18
        28.As a direct and proximate cause of Comenity’s willful failure to perform its
19
20         duties under the FCRA, Plaintiff has suffered damages, mental anguish,
21
           suffering, humiliation, and embarrassment.
22
23      29.Comenity is liable to Plaintiff for either statutory damages or actual damages

24         she has sustained by reason of its violations of the FCRA in an amount to be
25
           determined by the trier of fact, together with an award of punitive damages in
26
27         an amount to be determined by the trier of fact, as well as for reasonable
28         attorneys’ fees that she may recover pursuant to 15 USC 1681n.
                                                 6
         Case 2:20-cv-02109-SMB Document 1 Filed 10/30/20 Page 7 of 10



 1      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment
 2
     against Comenity for the greater of statutory or actual damages, plus punitive
 3
 4 damages, along with costs, interest, and attorneys’ fees.
 5                                        COUNT III
 6
        NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
 7
                            BY EXPERIAN
 8
        30.Plaintiff realleges the above paragraphs as if recited verbatim.
 9
10      31.Defendant Experian prepared, compiled, issued, assembled, transferred,
11
           published, and otherwise reproduced consumer reports regarding Plaintiff as that
12
13         term is defined in 15 USC 1681a.

14      32.Such reports contained information about Plaintiff that was false, misleading, and
15
           inaccurate.
16
17      33.Experian negligently failed to maintain and/or follow reasonable procedures to
18         assure maximum possible accuracy of the information it reported to one or more
19
           third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
20
21      34. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Experian
22
           negligently failed to conduct a reasonable reinvestigation as required by 15
23
24         U.S.C. 1681i.

25      35.As a direct and proximate cause of Experian’s negligent failure to perform its
26
           duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
27
28         and suffering, humiliation, and embarrassment.
                                                7
         Case 2:20-cv-02109-SMB Document 1 Filed 10/30/20 Page 8 of 10



 1      36.Experian is liable to Plaintiff by reason of its violation of the FCRA in an amount
 2
           to be determined by the trier of fact, together with her reasonable attorneys’ fees
 3
 4         pursuant to 15 USC 1681o.
 5         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 6
     against Experian for actual damages, costs, interest, and attorneys’ fees.
 7
 8                                         COUNT IV
 9
          WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
10                           BY EXPERIAN
11
        37.Plaintiff realleges the above paragraphs as if recited verbatim.
12
13      38.Defendant Experian prepared, compiled, issued, assembled, transferred,

14         published, and otherwise reproduced consumer reports regarding Plaintiff as that
15
           term is defined in 15 USC 1681a.
16
17      39.Such reports contained information about Plaintiff that was false, misleading, and
18         inaccurate.
19
        40.Experian willfully failed to maintain and/or follow reasonable procedures to
20
21         assure maximum possible accuracy of the information that it reported to one or
22
           more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
23
24      41. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Experian

25         willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
26
           1681i.
27
28
                                                 8
        Case 2:20-cv-02109-SMB Document 1 Filed 10/30/20 Page 9 of 10



 1     42.As a direct and proximate cause of Experian’s willful failure to perform its duties
 2
           under the FCRA, Plaintiff has suffered actual damages, mental anguish and
 3
 4         suffering, humiliation, and embarrassment.
 5     43.Experian is liable to Plaintiff by reason of its violations of the FCRA in an amount
 6
           to be determined by the trier of fact, together with her reasonable attorneys’ fees
 7
 8         pursuant to 15 USC 1681n.
 9
           WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
10
11 against Experian for the greater of statutory or actual damages, plus punitive damages
12 along with costs, interest, and reasonable attorneys’ fees.
13
14                                     JURY DEMAND
15
           Plaintiff hereby demands a trial by Jury.
16
17
18 DATED: October 30, 2020
19
                                                    KENT LAW OFFICES
20
21
                                                By: /s/ Trinette G. Kent
22                                              Trinette G. Kent
23                                              Attorneys for Plaintiff,
                                                Diem Dixon
24
25
26
27
28
                                                9
Case 2:20-cv-02109-SMB Document 1 Filed 10/30/20 Page 10 of 10
